Citation Nr: 1144851	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  He died in July 2005.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.  The appellant subsequently moved to Missouri.  Jurisdiction over this claim is now with the RO in St. Louis, Missouri.

In August 2007, the appellant testified in a personal hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In August 2008, the Board denied entitlement to service connection for the cause of the Veteran's death, to include exposure to herbicides.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court vacated and remanded this matter pursuant to a Joint Motion for Remand (JMR) for further action.

In May 2011, the Board referred the claim on appeal to the Veterans Health Administration (VHA) for an expert medical opinion.  The report, which was obtained in July 2011, was provided to the appellant with an opportunity to present further argument in support of her claim.  The appellant's representative provided further argument in a September 2011 submission and waived RO consideration of the VHA report in the first instance.
FINDINGS OF FACT

1.  The Veteran died in July 2005; his certificate of death lists the cause of death as pulmonary emphysema with peripheral neuropathy and obstructive sleep apnea as contributing to death.

2.  At the time of the Veteran's death, he was service-connected for a small chip fracture of the base of the ring finger, or fourth metacarpal, of the right hand (the "ring finger disability").

3.  Pulmonary emphysema, peripheral neuropathy, and obstructive sleep apnea did not originate during the Veteran's service or until decades thereafter and are not otherwise etiologically related to the Veteran's active service, to include exposure to herbicides, and the Veteran's death was not otherwise etiologically related to his period of service.

4.  Peripheral neuropathy did not manifest within weeks or months of exposure to an herbicide agent and resolved within two years of onset, if it existed at all.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and Indemnity Compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused his or her death, or substantially or materially contributed to it.  A service-connected disorder is one that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected disability when the evidence establishes that a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  Service-connected disability is deemed to have been the principal cause of death when it, singly or jointly with another disorder, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Direct service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) and (d).

In addition, a disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2011).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630 -27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2, 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's certificate of death indicates that he died in July 2005 as a result of pulmonary emphysema with peripheral neuropathy and obstructive sleep apnea as contributing to death.  At the time of his death, service connection was in effect for small chip fracture of the base of the ring finger, or fourth metacarpal, of the right hand.  Significantly, the Veteran was not service-connected for pulmonary emphysema, peripheral neuropathy, or obstructive sleep apnea, providing some evidence against this claim.

As evidenced by his DD 214, the Veteran was stationed in Korea with the 23rd Infantry during the Vietnam War.  The Defense Department has confirmed that herbicides were used in Korea specifically where the Veteran's unit was stationed.  As such, the Board concedes exposure to herbicides as required for him to qualify for presumptive service connection based upon possible exposure to Agent Orange or other herbicides.

Importantly, however, the Veteran's cause of death, pulmonary emphysema, and one of the contributing causes, obstructive sleep apnea, are not included as presumptive diseases for the purposes of service connection.

The other contributory cause of the Veteran's death, peripheral neuropathy, is listed as a presumptive disease under 38 C.F.R. § 3.309(e).  However, as noted above, the regulation states that peripheral neuropathy is presumptive only if it appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  In this case, from the evidence of record, it is clear that the peripheral neuropathy which contributed to the Veteran's death did not appear within weeks or months of the Veteran's exposure to herbicides and resolved within two years.  Indeed, the Veteran was exposed to herbicides between 1967 and 1969 and peripheral neuropathy was listed as a contributory cause of death more than 35 years after exposure to herbicides.  Thus, presumptive service connection is not warranted for peripheral neuropathy or any other disability.

In a September 2005 opinion, the Veteran's treating physician, Dr. "T.S.," stated that the Veteran's peripheral neuropathy and chronic obstructive pulmonary disease were most likely caused by Agent Orange exposure that occurred during service.  Similarly, in another opinion from Dr. T.S., submitted September 2007, he stated that in his opinion, Agent Orange contributed to, but was not the sole cause of the Veteran's developing, suffering from, and ultimately dying from chronic obstructive pulmonary disease.

At this juncture, the Board must take exception to arguments made by the parties of the September 2009 JMR.  On the first page, the JMR stated that the Board's August 2008 finding against an association between the Veteran's death and his service based on the post-service record did not address the two medical opinions from the Veteran's private treating physician, which provided evidence in favor of the appellant's claim.  On the next page, however, the JMR itself cites that the Board's August 2008 decision found that the opinions were of limited probative value because they ignored the Veteran's history of smoking, contradicting the argument that the Board had not addressed the private medical opinions.  

Also, the JMR cited only one of the bases for the Board's conclusion that the private medical opinions from Dr. T.S. was of low probative value (the opinions did not address the Veteran's smoking history), which appears to suggest that the reasons and bases for rejecting the favorable evidence was inadequate.  In fact, the Board provided a more extensive explanation for its conclusion, overlooked by the parties of the JMR, highlighting the lack of a basis or rationale for Dr. T.S.'s opinions or any citations to supporting evidence for those opinions.  The Board makes the same finding in this decision.  The Board also cited to other evidence, such as the Veteran's death certificate, which explicitly noted that "tobacco use contributed to death."

It is important for the Court to understand the scope of the Board's view regarding the probative value of Dr. T.S.'s medical opinion:  It is entitled to almost no probative value at all. 

The JMR also found issue with the Board's determination that obtaining a medical opinion was not warranted in this case.  Again, citing merely one sentence out of the Board's paragraphs long analysis, the JMR suggests that the Board did not adequately discuss its reasoning behind the decision not to obtain a VA medical opinion as the Board failed to consider the two favorable private medical opinions.  In fact, the Board explicitly noted that the medical opinions that purported to support the claim were already fully addressed in the decision and that the other post-service medical evidence against the claim outweighed any indication of an association between the Veteran's causes of death and his service, the same finding made in this decision.  The JMR made no mention of these explanations from the Board for declining to obtain a medical opinion in this case.

Notwithstanding the above, pursuant to the September 2009 JMR, the Board referred this case for a VHA expert opinion regarding the issue on appeal.  In an opinion dated July 2011, a VHA physician, who is a staff pulmonologist, intensivist, and sleep specialist, indicated her review of the claims files.  She noted that there was no history of lung disease or symptoms when the Veteran was discharged from active duty in 1969 and asserted that a prolonged history, "30 pack years," of smoking likely contributed to his chronic obstructive pulmonary disease.  A detailed rationale for her conclusion was included and read:

Of note, the patient's history is remarkable for frequent chest congestion and frequent sputum production that prompted many courses of antibiotics every year.  Also he received multiple courses of oral steroids for "bronchitis" and chest congestion.  Due to chronic cough, bronchitis, and sinusitis patient received several antibiotic courses...However, diagnoses other than [chronic obstructive pulmonary disease]/emphysema/bronchitis were not entertained by patient's regular physician.  This is because above symptoms in a middle aged adult associated with sputum cultures that reported "heavy growth of pseudomonas" 11/20/2002 and Serratia on another occasion, may suggest bronchiectasis...Bronchiectasis, if it were present, is also not listed as related to herbicide exposure.

The VHA examiner also concluded that "[t]here is no scientific evidence that sleep apnea is related to herbicide exposure.  It was also not diagnosed in this veteran while in service or at discharge from service."

In this regard, the parties of the JMR take no notice of the Veteran's long history of smoking as the highly likely and self-evident (it is on the Death Certificate itself) cause of the Veteran's pulmonary emphysema and death.  The Board finds the connection between smoking and pulmonary emphysema is fully supported by the VHA medical opinion and Death Certificate itself, totally ignored by the private medical opinion.  

With respect to the Veteran's neuropathy, the VHA examiner indicated that tests for peripheral neuropathy were noted in February 1998 medical records and reflex sympathetic dystrophy of the right upper extremity was diagnosed by Neurology in August 1999 medical notes.  However, she noted that he had no other comorbid condition to explain his symptoms.  As an example, the VHA examiner indicated that diabetes was not recorded and hence, did not contribute to the development of neuropathy.  As such, the VHA examiner opined that "it is not likely that 'neuropathy' was due to his service or Agent Orange exposure in the military" and "[d]ue to the above reasons, it is not likely that [the Veteran's] lung condition, sleep apnea and 'peripheral neuropathy' were related to exposure to herbicides during his period of active service or that his cause of death was related to his active service."

Thus, the record contains several medical opinions (two favorable from Dr. T.S. and one unfavorable from the VHA examiner to the appellant's claim), which address whether the Veteran's cause or causes of death were related to his active service, to include exposure to herbicides.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Overall, the Board finds that the July 2011 VHA expert opinion, although relatively short in length, supports the conclusions reached with citation to specific supporting medical evidence of record and is more probative than the opinions offered by Dr. T.S.  The Board notes that the reason the opinion is short is usually clear:  The reason the Veteran died is nearly self-evident from the medical record, as clearly indicated on the Death Certificate itself. 

In contrast, the Board places substantially less weight to the opinion of Dr. T.S. who found that the Veteran's peripheral neuropathy and chronic obstructive pulmonary disease were related to his Agent Orange exposure in service.  Importantly, this physician, who was the Veteran's treating physician for many years, does not provide any rationale as to how this conclusion was reached, and does not refer to any medically accepted principles to support the conclusion being reached.  In fact, in his September 2007 opinion, he merely said that exposure to Agent Orange "contributed to but was not the sole cause of" his lung condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).

In this regard, it is important to note that the Board finds it difficult to provide lengthy reasons and bases (the apparent requirement of the JMR) for this conclusion given the limited nature of the private medical opinions themselves.  We simply have little to review in terms of substance.  Simply stated, the Board concludes that the findings reached by the Board in August 2008 provided clear and concise reasons for the determination that these opinions, offered by the same private, treating physician, Dr. T.S., is of highly low probative value.  The reasons and bases for the July 2011 negative opinion are, in fact, clearer and better supported by the post-service medical records, as previously found.  The Veteran died from a long history of smoking.  It is unusually clear from the post-service service medical records overall, including, but not limited to the Death Certificate itself.  It does not require medical expertise, or a violation of the Court's finding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), or Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), to note the October 1998 private medical report of the Indian River Memorial Hospital, it which the Veteran reported a difficult time breathing as well as the important facts that: (A) he had stopped smoking only four months early; (B) that he had smoked for "over 35 years" (approximately beginning at around the age of 15, if not earlier, based on the fact that he was 50 at this time)  and (C) he smoked "well over" a pack a day (emphasis added), and to take from these facts that that the reason for the Veteran's death is usually clear from even a lay perspective, notwithstanding the medical evidence that now provides even more evidence against this claim. 

For these reasons, the Board finds that the opinions of Dr. T.S. are greatly outweighed by the more persuasive and better supported July 2011 VHA expert opinion, which was provided by a medical specialist in the specific areas of question. 

As discussed above, chronic obstructive pulmonary disease and sleep apnea are not presumptive diseases under 38 C.F.R. § 3.309(e) and as noted above, peripheral neuropathy did not manifest until decades after exposure to herbicides.  The qualifying symptoms and factors related to peripheral neuropathy have been clearly defined by 38 C.F.R. § 3.309(e) and the Secretary of VA.  As such, the Board cannot grant presumptive service connection for the Veteran's conditions.

Without the above presumption, direct service connection for the Veteran's cause of death may be established if the evidence of record supports such a finding.  In this regard, the Veteran's service treatment records are absent for any complaints of, or treatment for, pulmonary emphysema, peripheral neuropathy, or obstructive sleep apnea.  His post-service medical records fail to show treatment for these conditions within one year of discharge from service.  In fact, the Veteran's post-service treatment records do not indicate treatment for any of these conditions until the mid 1990s, more than 20 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

The Board has reviewed the various statements from friends and the appellant's lay statements of record, to include her August 2007 testimony before the undersigned, in detail.  They repeatedly argue that the Veteran's causes of death are related to his active service, to include his exposure to herbicides.  In this regard, a layperson, such as the appellant and the Veteran's friends, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's friends and the appellant's contentions regarding a relationship between his cause of death and his military service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  Neither the Veteran's friends nor the appellant have demonstrated any such expertise.  Hence, their contentions are not competent medical evidence of the cause of the Veteran's death.

In any event, the lay statements of record, from the Veteran's friends and the appellant, are clearly outweighed by the medical opinion of the VHA specialist and the post-service medical records.

Based on the foregoing, there is no evidence of the Veteran's fatal conditions in service or until decades after service, and the competent, medical evidence of record supports the finding against a link to service or otherwise demonstrates the Veteran's death is not related to service.  As the preponderance of the evidence is against the claim, service connection for the cause of the Veteran's death is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was partially accomplished by way of a letter from the RO to the appellant dated in October 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The Board notes that the October 2005 notice letter did not specifically inform the appellant of the Veteran's service-connected disability.  However, the appellant, who has been assisted by a representative throughout the appeals process, to include an appeal to the Court, is clearly aware of the Veteran's single service-connected disability and the evidentiary requirements necessary to substantiate this aspect of her claim.  

On the facts of this case, the Board finds that any VCAA notice error involving the Hupp requirements has not affected the essential fairness of the adjudication as VA has attempted to obtain all relevant evidence and a reasonable person could be expected to understand from the notices what was needed.  Again, the Board must stress that the statements of the appellant, to include her claim, notice of disagreement, Form 9, and subsequent lay submissions, demonstrate her total awareness of the evidentiary requirements through the assistance of her representative.  

Notably, in a July 2011 notice letter, the Board provided the appellant a copy of the July 2011 VHA report which identified the dispositive issue on appeal, and offered her an additional opportunity to present evidence and/or argument in this case.  Thus, it is clear that the appellant has actual knowledge of the evidentiary requirements, including the type of notice identified in Hupp, and has had a meaningful opportunity to participate in the development of her claim.  Furthermore, the issue of inadequate notice has never been argued by the appellant or her representative, further demonstrating that inadequate notice is not a prejudicial issue in this case.

As discussed above, the Veteran's claims file was sent to VHA for an expert medical opinion, completed in July 2011.  The examination report fully and competently complies with the Board's opinion request, and clearly articulates the basis for the conclusions reached based upon an accurate recitation of the known facts and applicable medical principles.  In short, this examination report clearly satisfies the Board's directives as well as the requirements for an adequate rating examination.

As such, the RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


